ESTOPINAL, J.
Appellee moves to dismiss on three Cgrounds:
1st, That the return day was Monday,. February dth, and *320the record was not lodged here until February 10th.
A ease will be' remanded when it shall appear that the circumstances of the application are extraordinary and exceptional, and the ends. of justice require remanding.
February 24, 1909.
The appeal was timely, appellant having three judicial days, of grace after the return, day.
2nd, That the bond is insufficient and not in accordance with. law.
The appeal is not from a money judgment and the bond', of appeal ia such cases is properly ñxed by the trial judge, for such sum as he deems sufficient.
3rd, That the appeal is frivolous,.
This appertains to the mei’its and will not b.e considered on a motion to dismiss.
Motion denied.